DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendment filed 06/20/2022, claims 3, 5, 9, 11, 15, 18 and 20 were amended, 10, 12 and 16 were cancelled and 21-24 were newly added. Therefore, claims 1 and 3-9, 11, 13-15 and 17-24 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 13-15, 20, 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al (US 2008/0113772) in view of Yoshimi (US 2006/0166731). 
In Regards to claims 1, 20-21 and 23, Burrill discloses:
a smart table configured to provide a wagering game (paragraph [0031], gaming table 10),
 
the smart table including a plurality of player positions (paragraph [0031], Fig. 3, player positions 11a-11g), 

each player position associated with at least one radio-frequency identification (RFID) reader of a plurality of RFID readers (paragraph [0032], paragraph [0049], paragraph [0051], RFID media reader 12), and 
each RFID reader configured to read data from one or more RFID chips on the smart table (paragraph [0073], paragraph [0276], RFID reader tracks movements and/or locations of the gaming chips); 

a memory device (paragraph [0048], memory 804); and 

a processor configured to execute instructions stored on the memory device (paragraph [0048], processor 802), which when executed, cause the processor to at least: 

identify a player at a player position of the plurality of player positions (paragraph [0047], a player occupying a specific player station position at a gaming table may be automatically and passively detected); 

determine, using the at least one RFID reader associated with the player position, a turnover accumulated by the player during a specified period, the turnover being an aggregate amount wagered during the specified period (paragraph [0202]), paragraph [0216] – paragraph [0217], an amount and time played may be tracked for each player).

However, Burrill does not specifically disclose:
displaying on a display device, a progress meter displaying a visual indication of progress of the turnover compared to a threshold turnover; 

displaying a plurality of different players’ progresses toward a plurality of respective threshold turnovers for comparison of the different players’ progress; or 

comparing the turnover accumulated by the player to a threshold turnover, and in response to the turnover equaling or exceeding the threshold turnover, grant a bonus to the player;




Yoshimi discloses: 
displaying on a display device, a progress meter displaying a visual indication of progress of the turnover compared to a threshold turnover (paragraph [0219], Fig. 12, turnover amounts are supplied to main controller 149 which displays the turnover amounts on display 141 in conjunction with predetermined amounts selected for a mystery jackpot); 

displaying a plurality of different players’ progresses toward a plurality of respective threshold turnovers for comparison of the different players’ progress (paragraph [0218] - paragraph [0219], Fig. 12, turnover amounts are supplied to main controller 149 from a bank of machines); and 

comparing the turnover accumulated by the player to a threshold turnover, and in response to the turnover exceeding the threshold turnover, award a bonus award to the player (paragraph [0219], a mystery jackpot is awarded based on a player’s turnover reaching a predetermined amount). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the bonus awards as taught by Yoshimi into the game system as taught by Burrill in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claim 4, Burrill and Yoshimi disclose that which is discussed above. Burrill further discloses:
adding an aggregate amount wagered using a different wagering device to the turnover accumulated by the player at the smart table to maintain a running turnover accumulated by the player during the specified period, the running turnover accumulating within a casino as the player moves between at least two different wagering devices, including the smart table and the different wagering device, during the specified period (paragraph [0179], player activities at each different table visited is tracked).


In Regards to claims 9, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose:
displaying the progress meter in the form of a progress bar, pie chart, or lighting configurations, wherein the processor is further configured to: in response to at least one wager by the player, control the display device to update the progress meter of the turnover accumulated by the player to the threshold turnover needed to receive the bonus, whereby the player is provided a running indication of advancement by the player towards receiving the bonus.

Yoshimi discloses:
displaying the progress meter in the form of a progress bar, pie chart, or lighting configurations (paragraph 0219, turnover amount is displayed on display 141), 

wherein the processor is further configured to: in response to at least one wager by the player, control the display device to update the progress meter of the turnover accumulated by the player to the threshold turnover needed to receive the bonus, whereby the player is provided a running indication of advancement by the player towards receiving the bonus (paragraph [0219], Fig. 12, turnover amounts are supplied to main controller 149 which displays the turnover amounts on display 141 in conjunction with predetermined amounts selected for a mystery jackpot).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Yoshimi into the game system as taught by Burrill in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 13, Burrill and Yoshimi disclose that which is discussed above. Burrill further discloses that:
each player position includes a near field communication (NFC) device configured to detect the presence of an end user device (EUD) of a player when the EUD is placed in proximity to the NFC device (paragraph [0394], at least one communication channel between a PPD and its associated PPD docking station may be implemented using a near-field communication protocol), 

the processor further configured to: 
detect an EUD of the player in response to the EUD of the player being placed on a surface of the smart table in proximity to the NFC device; and in response to detecting the EUD, identify a player account of the player at the player position (paragraph [0390], the intelligent gaming table may automatically detect the presence of the PPD and associate its location with player station 350).

In Regards to claims 14, Burrill and Yoshimi disclose that which is discussed above. Burrill further discloses that:
the processor further configured to at least: 
track, using a first RFID reader disposed proximate a player inventory area and a second RFID reader disposed proximate a player wagering area, one or more RFID chips being moved from the player inventory area to the player wagering area; determine, based upon the tracking, a value associated with each RFID chip moved from the player inventory area to the player wagering area; and aggregate the value associated with each RFID chip moved from the player wagering area to the player wagering area to calculate the turnover accumulated by the player (paragraph [0202]), paragraph [0216] – paragraph [0217], a player’s wagering activity is automatically tracked utilizing the RFID chips and associated readers).

In Regards to claim 15, Burrill and Yoshimi disclose that which is discussed above. Burrill further discloses:
storing, in the memory device, the turnover accumulated by the player in association with the player account of the player at the player position (paragraph [0036], the display terminals are integrated with a backend player tracking system which, for example, may be operable to manage and store various types of information including, for example, player tracking information).


However, Burrill does not specifically disclose:
at least one of periodically or in real-time, provide the turnover accumulated by the player to the EUD of the player, whereby the EUD of the player is configured to at least one of periodically or in real-time display an indication of the turnover accumulated by the player (paragraph [0219], turnover amount is displayed on the display 144 of each machine as it is accumulated).

Yoshimi discloses:
at least one of periodically or in real-time, provide the turnover accumulated by the player to the EUD of the player, whereby the EUD of the player is configured to at least one of periodically or in real-time display an indication of the turnover accumulated by the player ().

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display as taught by Yoshimi into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

Claim(s) 5-6, 8, 11, 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al (US 2008/0113772) in view of Yoshimi (US 2006/0166731) as applied to the claims above, and further in view of Colvin et al (US 2015/0031442).
In Regards to claims 5 and 22, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose:
allowing the player to provide at least a portion of the turnover accumulated by the player to one or more of the different players.

Colvin discloses:
allowing the player to provide at least a portion of the turnover accumulated by the player to one or more of the different player (paragraph [0056], the first group of players and the second group of players may be able to compete to win one or more other shared or common prize, such as one or more progressive and/or pari-mutuel prizes administered over a wide area network, i.e., the turnover of players on the first team are shared and the turnover of the players on the second team are shared). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Colvin into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 6, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose:
presenting the player a plurality of bonus options, receive an input from the player indicating a selected one of the bonus options and, upon the player reaching the threshold turnover of the selected bonus option grant the selected bonus option to the player.

Colvin discloses:
presenting the player a plurality of bonus options (paragraph [0214], comp indicator image 1200 may include a plurality of comp levels or tiers 1202 that a player may become eligible to be awarded), 

receive an input from the player indicating a selected one of the bonus options (paragraph [0029], each gaming device presents either one or a plurality of games of chance to a player to enable the player to select and play the games of chance, the examiner interprets the player’s selection of different games as being a s of different bonus options); and 

upon the player reaching the threshold turnover of the selected bonus option grant the selected bonus option to the player (paragraph [0011], paragraph [0036], paragraph [0213] – paragraph [0216], Fig. 12, the player’s wagered amount is compared a threshold and if the player has satisfied at least one criterion the player is provided a comp).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Colvin into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 8, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose:
storing a plurality of player tiers, the plurality of player tiers arranged hierarchically and assigned to players based, at least in part, on wagering activity of the players, wherein players having a first wagering activity are assigned first player tier and players having a second wagering activity are assigned a second player tier; or that the first player tier is associated with a first threshold turnover, and wherein the second player tier is associated with a second threshold turnover, and wherein the first threshold turnover is greater than the second threshold turnover.

Colvin discloses:
storing a plurality of player tiers, the plurality of player tiers arranged hierarchically and assigned to players based, at least in part, on wagering activity of the players, wherein players having a first wagering activity are assigned first player tier and players having a second wagering activity are assigned a second player tier (paragraph [0214], comp indicator image 1200 may include a plurality of comp levels or tiers 1202 that a player may become eligible to be awarded based on am amount wagered); and 

that the first player tier is associated with a first threshold turnover (paragraph [0214], comp indicator image 1200 may include a plurality of comp levels or tiers 1202 that a player may become eligible to be awarded), and 

wherein the second player tier is associated with a second threshold turnover (paragraph [0214], comp indicator image 1200 may include a plurality of comp levels or tiers 1202 that a player may become eligible to be awarded), and 

wherein the first threshold turnover is greater than the second threshold turnover (paragraph [0201], for example a first comp tier being higher than a second comp tier).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Colvin into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 11, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose that:
the processor is further configured to at least one of: control the respective display device associated with the player position of the player to display a respective progress meter with a visual indication of the turnover accumulated by the player in comparison to the threshold turnover needed to receive the bonus; or 

control the respective display device associated with the player position of the player to display a changing lighting sequence as the player accumulates turnover and advances towards receiving the bonus.

Colvin discloses that:
the processor is further configured to at least one of: control the respective display device associated with the player position of the player to display a respective progress meter with a visual indication of the turnover accumulated by the player in comparison to the threshold turnover needed to receive the bonus (paragraph [0135], paragraph [0216], As the player accumulates the comp eligibility points, sections 1204 of comp indicator image 1200 may incrementally be filled in from the left of the image to the right. Each section 1204 may be filled in all at once, or may be progressively filled in until the entire section 1204 is filled). 



Yoshimi discloses:
control the respective display device associated with the player position of the player to display a changing lighting sequence as the player accumulates turnover and advances towards receiving the bonus (paragraph [0219], turnover amount is displayed on the display 144 of each machine).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Colvin and the display as taught by Yoshimi into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 17, Burrill and Yoshimi disclose that which is discussed above. Burrill further discloses:
identifying a plurality of players, each player at a respective player position of the plurality of player positions (paragraph [0047], a player occupying a specific player station position at a gaming table may be automatically and passively detected); 

determine, using at least one RFID reader associated with each respective player position, a turnover accumulated by each player of the plurality of players (paragraph [0202]), paragraph [0216] – paragraph [0217],  player wagering activity is automatically tracked utilizing the RFID chips and associated readers). 

However, Burrill does not specifically disclose:
determining a threshold turnover for each player of the plurality of players; comparing the turnover accumulated by each player to the threshold turnover for each player; and in response to the turnover accumulated by one or more players being one of greater than or equal to the threshold turnover for each of the one or more players, grant at least one bonus to the one or more players.



Colvin discloses:
determining a threshold turnover for each player of the plurality of players (paragraph [0011], paragraph [0036], paragraph [0213] – paragraph [0216], Fig. 12, the player’s wagered amount is a tracked parameter), 

comparing the turnover accumulated by each player to the threshold turnover for each player (paragraph [0011], paragraph [0036], paragraph [0213] – paragraph [0216], Fig. 12, the player’s wagered amount is compared a threshold and if the player has satisfied at least one criterion the player is provided a comp); and 

in response to the turnover accumulated by one or more players being one of greater than or equal to the threshold turnover for each of the one or more players and granting at least one bonus to the one or more players (paragraph [0201], the first player that becomes eligible for a comp may win a prize or an extra comp, for example).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Colvin into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 18, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose:
controlling the at least one display device to display a comparison of the turnover accumulated by each player to the threshold turnover for each player; or 

granting the at least one bonus to the player whose accumulated turnover reaches an associated threshold turnover, whereby the plurality of players are encouraged to compete to reach their respective threshold turnovers.


Yoshimi discloses: 
controlling the at least one display device to display a comparison of the turnover accumulated by each player to the threshold turnover for each player (paragraph [0218] - paragraph [0219], Fig. 12, turnover amounts are supplied to main controller 149 which displays the turnover amounts on display 141 in conjunction with predetermined amounts selected for a mystery jackpot); 

granting the at least one bonus to the player whose accumulated turnover reaches an associated threshold turnover, whereby the plurality of players are encouraged to compete to reach their respective threshold turnovers (paragraph [0219], a mystery jackpot is awarded based on a player’s turnover reaching a predetermined amount). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the display as taught by Yoshimi into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators. 

In Regards to claims 19, Burrill and Yoshimi disclose that which is discussed above. However, Burrill does not specifically disclose:
receiving an allocation, by at least one player of the plurality of players, of the turnover accumulated by the at least one player; transfer the allocation of the turnover accumulated by the at least one player to at least one other player of the plurality of players, whereby the turnover accumulated by the at least one other player is increased by an amount equal to the allocation; and in response to granting the at least one bonus to the at least one other player, split the bonus award between the at least one player and the at least one other player.

Colvin discloses:
receiving an allocation, by at least one player of the plurality of players, of the turnover accumulated by the at least one player (paragraph [0056], in some embodiments, different groups of players may qualify to compete to win different prizes. For example, a first group of players positioned in a gaming establishment may be able to compete to win one or more local prizes (e.g., progressive prizes and/or pari-mutuel prizes) while a second group of players may not be able to compete to win those prizes, for example, if the second group of players is positioned outside of the gaming establishment); 

transfer the allocation of the turnover accumulated by the at least one player to at least one other player of the plurality of players, whereby the turnover accumulated by the at least one other player is increased by an amount equal to the allocation (paragraph [0056], the first group of players and the second group of players may be able to compete to win one or more other shared or common prize, such as one or more progressive and/or pari-mutuel prizes administered over a wide area network, i.e., the turnover of players on the first team are shared and the turnover of the players on the second team are shared); and 

in response to awarding the at least one bonus award to the at least one other player, split the bonus award between the at least one player and the at least one other player (paragraph [0056], the first group of players and the second group of players may be able to compete to win one or more other shared or common prize, such as one or more progressive and/or pari-mutuel prizes administered over a wide area network, i.e., the turnover of players on the first team are shared and the turnover of the players on the second team are shared). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the awards as taught by Colvin into the game system as taught by Burrill and Yoshimi in order to yield the predictable result of provide game players with increased entertainment and enjoyment, thereby enticing players to increase the frequency and duration of gameplay, thereby increasing profitability for game operators.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrill et al (US 2008/0113772) in view of Yoshimi et al (US 2006/0166731) as applied to the claims above, and further in view of Abbott et al (US 2006/0281537).
In Regards to claims 7, Burrill and Yoshimi disclose that which is discussed above. However, Burrill nor Yoshimi specifically disclose:
controlling a camera to biometrically identify the player.

Abbott discloses:
controlling a camera to biometrically identify the player (paragraph [0041], a camera is capable of capturing a player’s picture and biometrically identify the player).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the biometric identification as taught by Abbott into the gaming system of Burrill and Yoshimi in order to aide game operators in identifying players attempting to gain an unfair advantage (Abbott, paragraph [0041]).

Allowable Subject Matter
Claims 3 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/20/2022, with respect to the rejection(s) of claim(s) 1 and 4-9, 11, 13-15 and 17-21 under 25 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art references discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715